Monks, J.
This action was brought by appellant against William Huntsinger and Jesse Shuman, and judgment was recovered by said Huntsinger and Shuman against appellant in the court below. From *703this judgment appellant appeals, and in his assignment of errors Jesse Shuman is not made a party appellee. The assignment of errors is appellant’s complaint in this court, and the only persons over whom this court has jurisdiction are those named in the assignment of errors. Big Four Building, etc., Assn. v. Olcott, 146 Ind. 176 ; Bozeman v. Cale, 139 Ind. 187, 190, and cases cited; Abshire v. Williamson, 149 Ind. 248 ; Michigan Life Ins. Co. v. Frankel, (Ind. Sup.) 50 N. E. 304; section 655, Thornton’s Prac. Code, note 1; Elliott’s App. Proc., sections 186, 333.
This cause is not, therefore, in a condition to he determined upon its merits for the reason that this court does not have jurisdiction over all the persons who were parties to the judgment appealed from. Big Four Building, etc., Assn. v. Olcott, supra, and cases cited supra. The appeal is therefore dismissed.